TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-11-00349-CV



                               Misty Celeste Williams, Appellant

                                                  v.

                                  Joshua S. Bond, Sr., Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
          NO. 232,813-E, HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Joshua S. Bond has filed an unopposed “Motion to Remand Case Back to

Trial Court,” in which he explains that the parties have reached an agreement settling their dispute,

and to which he has attached a copy of a Rule 11 agreement signed by both parties that purports to

settle the remaining issues in dispute. Bond asks this Court to remand this case to the district court

in order to finalize the parties’ agreement. We grant the motion and abate the appeal. See Tex. R.

App. P. 42.1(a)(2)(C). The parties shall submit either a joint report concerning the status of

settlement negotiations or a motion to dismiss on or before January 26, 2012.



                                                       ____________________________________

                                                       Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Henson

Abated

Filed: November 4, 2011